Exhibit FORM OF STANDARD TERMS FOR TRUST AGREEMENTS between CREDIT SUISSE ASSET REPACKAGING DEPOSITOR LLC, as Depositor and [name of Trustee], as Trustee TRUST CERTIFICATES Dated as of [, 200_] TABLE OF CONTENTS Page ARTICLE I Definitions and Assumptions SECTION 1.01 Definitions 1 SECTION 1.02 Rules of Construction 12 SECTION 1.03 Compliance Certificates and Opinions; Record Date 13 ARTICLE II Declaration of Trust; Issuance of Certificates; Purpose and Classification of Trusts SECTION 2.01 Creation and Declaration of Trusts; Assignment of the Trust Estate 14 SECTION 2.02 Acceptance by Trustee; Representative 16 SECTION 2.03 Representations and Warranties of the Depositor 16 SECTION 2.04 Agreement to Execute, Authenticate and Deliver Certificates 17 ARTICLE III Administration of each Trust SECTION 3.01 Administration of each Trust 17 SECTION 3.02 Collection of Payments on the Trust Estate 18 SECTION 3.03 Certificate Account 18 SECTION 3.04 Investment of Funds in the Certificate Accounts 21 SECTION 3.05 Expense Reserve Account 21 SECTION 3.06 Other Accounts 22 SECTION 3.07 Realization Upon Defaulted Conveyed Assets 22 SECTION 3.08 Access to Certain Documentation 22 SECTION 3.09 Charges and Expenses 22 ARTICLE IV Distributions and Reports to Certificateholders SECTION 4.01 Distributions 23 SECTION 4.02 Distributions on Certificates 23 SECTION 4.03 Reports to Certificateholders 24 SECTION 4.04 Allocation of Certificateholder Excess Trust Expenses 25 SECTION 4.05 Compliance with Withholding Requirements 26 i ARTICLE V The Certificates SECTION 5.01 The Certificates 26 SECTION 5.02 Execution, Authentication and Delivery 27 SECTION 5.03 Registration; Registration of Transfer and Exchange 27 SECTION 5.04 Mutilated, Destroyed, Lost and Stolen Certificates 29 SECTION 5.05 Persons Deemed Owners 29 SECTION 5.06 Cancellation 29 SECTION 5.07 Global Securities 30 SECTION 5.08 Notices to Depository 31 SECTION 5.09 Definitive Certificates 31 SECTION 5.10 Currency of Distributions in Respect of Certificates 32 SECTION 5.11 Conditions of Authentication and Delivery of New Series 32 SECTION 5.12 Appointment of Paying Agent 32 SECTION 5.13 Authenticating Agent 32 SECTION 5.14 Actions by Certificateholders 33 SECTION 5.15 Control by Certificateholders 34 SECTION 5.16 Right of Certificateholders to Receive Payments Not to Be Impaired 34 SECTION 5.17 Remedies Cumulative 34 ARTICLE VI The Depositor SECTION 6.01 Liability of the Depositor 35 SECTION 6.02 Limitation on Liability of the Depositor 35 SECTION 6.03 Depositor May Purchase Certificates 36 SECTION 6.04 Depositor to Furnish Names and Addresses of Certificateholders to Trustee 36 SECTION 6.05 Merger or Consolidation of the Depositor 36 SECTION 6.06 No Liability of the Depositor with Respect to the Conveyed Assets; Certificateholders to Proceed Directly Against the TLG Debt Security Issuers 36 ARTICLE VII Concerning the Trustee SECTION 7.01 Duties of Trustee 37 SECTION 7.02 Between Trustee and Administrative Agents 40 SECTION 7.03 Sub-Administrative Agreements Between Administrative Agent or Trustee and Sub-Administrative Agents 40 SECTION 7.04 Certain Matters Affecting the Trustee 42 SECTION 7.05 Trustee Not Liable for Recitals in Certificates or Underlying TLG Debt Securities 42 SECTION 7.06 Trustee May Own Certificates 43 ii SECTION 7.07 Trustee’s Fees and Expenses 43 SECTION 7.08 Eligibility Requirements for Trustee 44 SECTION 7.09 Resignation or Removal of the Trustee; Appointment of Successor Trustee 45 SECTION 7.10 Merger or Consolidation of Trustee 46 SECTION 7.11 Appointment of Office or Agency 46 SECTION 7.12 Representations and Warranties of Trustee 47 SECTION 7.13 Indemnification of Trustee by the Depositor; Contribution 48 SECTION 7.14 No Liability of the Trustee with Respect to the Conveyed Assets; Certificateholders to Proceed Directly Against the TLGDebt Security Issuer(s) 49 SECTION 7.15 Preservation of Information 49 SECTION 7.16 Accounting and Reports to Certificateholders, Internal Revenue Service and Others 49 SECTION 7.17 Signature on Returns 49 SECTION 7.18 Assessment of Compliance 49 ARTICLE VIII Miscellaneous Provisions SECTION 8.01 Amendment 50 SECTION 8.02 Limitation on Rights of Certificateholders 52 SECTION 8.03 GOVERNING LAW 52 SECTION 8.04 Notices 53 SECTION 8.05 Notice to Rating Agencies 53 SECTION 8.06 Severability of Provisions 54 SECTION 8.07 Nonpetition Covenant 54 SECTION 8.08 No Recourse 54 SECTION 8.09 Article and Section References 54 SECTION 8.10 Limitations on Rights of Others 54 SECTION 8.11 Counterparts 55 SECTION 8.12 Entire Agreement 55 SECTION 8.13 Conflict with the related Series Supplement 55 SECTION 8.14 Termination 55 SECTION 8.15 Entity Obligation 55 iii STANDARD TERMS FOR TRUST AGREEMENTS dated as of [ ], 200[ ], among CREDIT SUISSE ASSET REPACKAGING DEPOSITOR LLC, a Delaware limited liability company, as Depositor, and [name of Trustee], [a], as Trustee and the Securities Intermediary. PRELIMINARY STATEMENT The Depositor, the Trustee and the Securities Intermediary have duly authorized the execution and delivery of these Standard Terms for Trust Agreements (the “Standard Terms”) to provide for one or more trusts that will issue a Series of Certificates, issuable from time to time as provided in these Standard Terms. Each such Series of Certificates will be issued only under a separate Series Supplement to these Standard Terms, duly executed and delivered by the Depositor, the Trustee and the Securities Intermediary.With respect to each Series, the applicable Series Supplement, together with these Standard Terms, shall be known as the “Trust Agreement.” All representations, covenants and agreements made herein by each of the Depositor, the Trustee and the Securities Intermediary are for the benefit and security of the Certificateholders and, to the extent provided in the applicable Series Supplement, for the benefit and security of any other party as may be specified therein. The Depositor is entering into these Standard Terms, and the Trustee and the Securities Intermediary are accepting the trusts created hereby, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged. ARTICLE I Definitions and Assumptions SECTION 1.01Definitions.Except as otherwise specified herein or in the applicable Series Supplement or as the context may otherwise require, the following terms have the respective meanings set forth below for all purposes of the Trust Agreement. “Administrative Account” As defined in Section7.02(c). “Administrative Agent” Any Person with which the Trustee has entered into an Administrative Agreement. “Administrative Agreement” The written contract, if any, among the Trustee, the Depositor and an Administrative Agent relating to the administration of certain duties of the
